Citation Nr: 0311497	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-26 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for cervical 
strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
an increased rating, from noncompensable to 10 percent, for 
his service-connected cervical strain and denied his claims 
for increased evaluations for his service-connected bilateral 
pes planus and lumbosacral strain (each disability currently 
rated 10 percent disabling).

In the course of the appeal the Board remanded the case to 
the RO for further evidentiary and procedural development in 
January 2001.  The case was returned to the Board in March 
2003.

(The issue of entitlement to an increased evaluation in 
excess of 10 percent for service-connected cervical strain 
will be addressed in the remand portion of this decision.)  


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is moderately 
disabling and currently manifested by mild flat foot 
deformity on objective examination with subjective complaints 
of recurring bilateral foot pain aggravated by prolonged 
standing.

2.  The service-connected lumbosacral strain is currently 
manifested by symptoms of characteristic pain on motion and 
slight limitation of motion with radiographic evidence of 
degenerative changes at the L3 and L5 vertebrae.





CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).

2.  The criteria for an increased evaluation in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims in which he was 
provided with private medical examinations conducted on 
behalf of VA which addressed the increased rating claims on 
appeal.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  

The claims file shows that during the appeal the veteran had 
worked and resided in Saudi Arabia and conducted his written 
correspondence with VA via a United States Army APO address 
as a civilian employee.  VA had arranged for the veteran to 
be medically examined by private Saudi physicians in the 
course of developing his increased rating claims on appeal.  
The reports of these medical examinations have been 
associated with the claims file as well as several other 
pertinent private medical treatment records for the period 
from 1996 - 2000.  In the course of the appeal the Board 
remanded the case to the RO for further development in 
January 2001.  However, the development we had ordered could 
not be carried out by the RO because the veteran could not be 
located.  Excerpts of electronic correspondence between VA 
and the U.S. Department of State in March 2003 indicate that 
the veteran no longer resided in Saudi Arabia and that his 
present address of residence was unknown.  A review of the 
claims file shows that the last known mailing address of the 
veteran was his APO address and there is no correspondence in 
the file that provides any indication of his current address 
of residence.  His representative in this appeal, Disabled 
American Veterans (DAV), contended in a April 2003 brief that 
the veteran was still entitled to a current medical 
examination for assessment of the severity of orthopedic 
disabilities, pursuant to our January 2001 remand.  However, 
DAV was unable to provide VA with the veteran's current 
address of residence.  We find that the RO has made a 
reasonable effort in good faith to locate the veteran and 
that the RO's inability to carry out our remand instructions 
is due to the veteran's failure to keep VA updated and 
informed of his current contact information.  The veteran and 
his representative are advised that VA's duty to assist a 
claimant is not always a one-way street.  If the veteran in 
this case wishes to receive help in the development of his 
claim he cannot passively wait for it in those circumstances 
where he has information (i.e., his current address of 
residence) that is essential in developing evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In view of the above discussion, and as a result of the 
development that has already been undertaken in this case, 
there is no reasonable possibility that further assistance 
will aid in substantiating the veteran's claims.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A and we will 
adjudicate the claim based on the evidence currently of 
record.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Pertinent laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating 
for his orthopedic disabilities, the Board considers the 
medical evidence of record.  The medical findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain, incoordination, weakness, or fatigability on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the evidence currently of 
record is insufficient to present a disability picture from 
which we may adequately extrapolate the veteran's degree of 
functional loss due to his lumbosacral spine disability for 
rating purposes, pursuant to DeLuca.  However, as previously 
discussed, our attempt to remedy this defect in our remand of 
January 2001 was unsuccessful due to the veteran's failure to 
keep us abreast of his present whereabouts.  Therefore, we 
have no choice but to adjudicate his claims and rate his 
orthopedic disabilities based on the evidence presently of 
record.  

(a.)  Factual background and analysis: entitlement to an 
increased evaluation for bilateral pes planus, currently 
rated 10 percent disabling.

The veteran has been granted service connection for bilateral 
pes planus on the basis of aggravation of a condition which 
pre-existed his entry into military service.  The initial 
grant of service connection and a 10 percent rating was made 
in an RO decision dated December 1985.  

In October 1995 the veteran reopened his claim and applied 
for a rating increase for bilateral pes planus.  As his 
entitlement to VA compensation for his bilateral foot 
disability has already been established, in the present 
claim for an increased rating we need only concern ourselves 
with the evidence showing the veteran's present level of 
impairment caused by pes planus.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The report of a VA-authorized private medical examination in 
June 1996 shows that he complained of having extremely 
painful feet which were painful off an on every month 
approximately 22 days out of every month.  On objective 
examination he was noted to have rigid pes planus, 
bilaterally.  X-rays of his feet revealed a mild degree of 
pes planus.  The examiner stated that the veteran's internal 
arch summit angle was 128 degrees on the left foot and 129 
degrees on the right, with 128 degrees being the normal 
maximum internal arch in the standing position.  The 
examiner commented that apart from the aforementioned 
findings there were no significant abnormalities detected.

A VA-authorized examination report in August 1998 shows that 
the veteran complained of intense bilateral foot pain after 
standing on a hard concrete floor for more than 8 - 10 
minutes.  Objective examination revealed rigid flat feet, 
bilaterally.

The veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling.  This disability 
is rated under the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, which provides for a 10 percent rating 
for moderate flat feet, bilateral or unilateral, when the 
weight-bearing line of the foot is over and medial to the 
great toe, when there is inward bowing of the tendo achillis, 
or when there is pain on manipulation and use of the feet.  A 
20 percent rating is assigned for unilateral severe pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 30 percent rating is assigned 
for unilateral pronounced pes planus with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 

Here, a thorough review of the veteran's claims file reveals 
objective evidence of symptomatology consistent with the 
criteria for a 10 percent evaluation for bilateral moderate 
flat feet.  There is no objective evidence of marked 
deformity (pronation, abduction, etc.), indication of 
swelling on use, or characteristic callosities.  X-ray films 
and objective findings on examination n 1996 and 1998 
indicate only mild bilateral pes planus with no other 
significant abnormalities detected.  Although the veteran has 
presented subjective complaints of constant and intense 
bilateral foot pain, the objective medical evidence does not 
indicate that there is accentuated pain on manipulation and 
use.  We therefore find that the constellation of 
symptomatology associated with his flat feet more closely 
approximates the criteria for moderate bilateral pes planus.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of this issue, the 
benefit-of-the-doubt doctrine does not apply and the claim 
for an increase rating in excess of 10 percent for bilateral 
pes planus must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

We have considered other provisions which might provide for 
a higher evaluation with respect to the issue on appeal, 
including 38 C.F.R. § 4.40, 4.45, as they relate to pain and 
any resulting functional impairment due to pain (including 
during flare-ups, as discussed in DeLuca v. Brown, supra).  
However, Diagnostic Code 5276 for rating flat feet does not 
evaluate the veteran's bilateral foot disability with 
respect to range of motion; therefore, sections 4.40 and 
4.45, with respect to pain on motion, are not applicable.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

(b.)  Factual background and analysis: entitlement to an 
increased evaluation for lumbosacral strain, currently rated 
10 percent disabling.

The veteran has been granted service connection and a 
noncompensable evaluation for lumbosacral strain in an RO 
decision dated December 1985.  In an April 1988 rating 
decision he was assigned a 10 percent evaluation for 
lumbosacral strain, effective from the date of his original 
claim.

In October 1995 the veteran reopened his claim and applied 
for a rating increase for lumbosacral strain.  As his 
entitlement to VA compensation for his lumbosacral disability 
has already been established, in the present claim for an 
increased rating we need only concern ourselves with the 
evidence showing the veteran's present level of impairment 
caused by lumbosacral strain.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

VA-authorized examination of the veteran's lower spine in 
June 1996 shows that he had subjective complaints of 
recurring episodes of low back pain with each episode lasting 
for several days.  Objective examination of his lumbosacral 
spine shows normal findings on straight leg raising and good 
range of motion of his lumbosacral spine with no neurological 
deficits.  The veteran's left lower extremity was noted to be 
shorter than his right by approximately two centimeters.  X-
rays revealed minimal rotary lower lumbar scoliosis, partial 
sacralization of the L5 vertebra with sclerosis at the false 
joint on the left, early anterior degenerative changes of the 
L3 vertebra's upper end plate and normal sacroiliac joints.  

Private treatment reports dated August 1997 show that the 
veteran was medically excused from work for three days of 
rest due to acute low back pain.  

The report of an August 1998 VA-authorized medical 
examination shows that the veteran complained of having a 
painful lower back and was diagnosed with chronic recurrent 
low back pain with X-ray evidence of sacralization of the L5 
vertebra.  The X-rays also revealed that the lumbar vertebral 
bodies and intervertebral disc spaces and foramina were all 
within normal limits.

The veteran's service-connected lumbosacral strain is 
currently rated 10 percent disabling.  The pertinent criteria 
for evaluating this lumbar spine disability are contained in 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5294 and 5295.

38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 and 5293 
do not apply in the present case.  The veteran has not 
incurred, nor is he service-connected for, residuals of 
fractured vertebra of his lumbosacral spine.  His lumbar 
spine is not ankylosed or fixed.  There is also no current 
evidence of neurological impairment affecting his lumbosacral 
spine due to radiculopathy associated with intervertebral 
disc syndrome as X-rays taken in August 1998 revealed that 
his lumbar vertebral bodies and intervertebral disc spaces 
and foramina were all within normal limits.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  The 
objective medical evidence, however, notes that the veteran 
has good range of motion of his lumbar spine and absent a 
medical examination it is not possible to determine how much 
limitation of lumbosacral motion is present due to pain.  
Therefore there is no basis under Diagnostic Code 5292 to 
award a higher evaluation than the 10 percent rating current 
assigned for slight limitation of motion due to lumbosacral 
strain. 

38 C.F.R. § 4.71a, Diagnostic Code 5294 and 5295 provide for 
a 10 percent evaluation for characteristic pain on motion of 
the lumbosacral spine due to sacro-iliac injury or weakness 
or lumbosacral strain.  A 20 percent evaluation is assigned 
for sacro-iliac injury or weakness or lumbosacral strain when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilaterally, in the standing position.   
A 40 percent evaluation is assigned for severe sacro-iliac 
injury or weakness or lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
evidence of record does not demonstrate that the veteran 
experiences the requisite symptomatology for a 20 percent 
evaluation, such as muscle spasm on forward bending or loss 
of lateral spine motion, much less the constellation of 
symptoms contemplated in a 40 percent evaluation under 
Diagnostic Code 5294 and 5295.  Therefore there is no basis 
under these aforementioned Diagnostic Codes to award a higher 
evaluation than the 10 percent rating current assigned for 
characteristic pain on motion of the lumbosacral spine due to 
lumbosacral strain.

 In view of the foregoing discussion we find that there is no 
basis to assign an evaluation greater than 10 percent for the 
veteran's service-connected lumbosacral strain.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of this particular claim, the benefit-
of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The veteran's appeal for a rating increase for 
his low back disability is therefore denied.


ORDER

An increased evaluation  in excess of 10 percent for service-
connected bilateral pes planus is denied.

An increased evaluation  in excess of 10 percent for service-
connected lumbosacral strain is denied.


REMAND

The medical evidence of record which pertains to the 
veteran's service-connected cervical strain indicates that 
there is neuropathy associated with this disability due to 
spondylosis and intervertebral disc syndrome.  The criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 are therefore 
applicable to rate this particular issue.  We note, however, 
that in the course of this appeal Diagnostic Code 5293 was 
changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Although the case was at the 
RO subsequent to August 22, 2002, the RO did not evaluate the 
veteran's cervical strain using the revised rating criteria. 

The RO must consider the applicability of the provisions of 
both the old and the new ratings schedule for evaluating 
intervertebral disc syndrome and rate the veteran's cervical 
spine disability using the version of the regulations which 
are most favorable to his claim for a rating increase, 
whether they be from the old rating schedule or from the 
newly promulgated one.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, if the RO determines that the new 
version of the rating schedule confers the greater benefit, 
the increased rating award based on the criteria of the 
revised schedule cannot take effect earlier than the date on 
which the schedular revisions were promulgated by VA (i.e., 
September 23, 2002).  See 38 U.S.C.A. § 5110 (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  



In view of the foregoing discussion the case is REMANDED to 
the RO for the following actions:

1.  The RO should take adjudicatory 
action on the veteran's claim for a 
rating award in excess of 10 percent 
for his service-connected cervical 
strain.  The old ratings schedule, 
as well as the provisions of the new 
regulations and ratings criteria for 
assessing intervertebral disc 
disease as contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5293 as 
implemented on September 23, 2002, 
must be considered and the version 
of the regulations which are most 
favorable to the veteran's claims 
must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

2.  If the claim is not resolved to 
the satisfaction of the appellant, 
he and his representative should be 
furnished a Supplemental Statement 
of the Case which includes full 
discussion of the old and new rating 
schedules for evaluating 
intervertebral disc syndrome used in 
the adjudication this claim.  They 
should then be afforded a reasonable 
opportunity to respond.  

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he 




is notified.  The veteran has the right to submit additional 
evidence and argument on each matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

